DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) filed November 30, 2021 for application 15/923,372.
Claims 1, 3, 8, 10, 15, and 17 have been amended.  Claims 5-6, 12-13, and 18-19 have been cancelled.   No claims have been added.  Thus claims 1-4, 7-11, 14-17 and 20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-4, 7-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vertongen (Vertongen et al., US 8,806,062 B1) in view of Camble (Camble et al., US 2015/0046398 A1), Delaney (Delaney et al., US 2018/0074723 A1) and Talagala (TALAGALA et al., US 2015/0242309 A1).

Regarding claim 1, A method, (Vertongen [Abstract] discloses method for adaptive data compression) by a processor, (Vertongen, column 15, lines 16, processor 702 that implements backup agent software) for reducing data using a plurality of compression operations in a computing storage environment, (Vertongen, column 7, lines 55-58 discloses that a plurality of compression algorithms may be selected by a user to reduce its storage requirements.)
comprising: monitoring both a speed of data writing (Vertongen, column 7, lines 53-54 discloses the compression may be enabled/disabled based on network bandwidth, which is an example of monitor the speed of data writing since network bandwidth affects the speed of data writing.   Vertongen, column 15, line 15 discloses the device may be a tape device. ) 
to a virtual tape device (Vertongen, column 4, lines 52-56 discloses that the Storage device 170 can be a virtual device.)
and an availability of one or more processor devices for the virtual tape device; (Vertongen, column 7, line 49 discloses the compression may be enabled/disabled based on the availability of CPU resources, where a SPU is an example of a processor device.)
receiving a write request to write data to the virtual tape device, (Vertongen, column 3, lines 34-35 that discloses the backup system stores at least one copy of a set of data, where storing data is an example of writing data) wherein the data corresponding to the write request is divided into a plurality of records; (Vertongen, column 7, lines 26-27 discloses backup agent 140 can divide the file into a plurality of segments, where a segment is an example of a record) 
for all of the plurality of records intended to be stored as compressed records on the virtual tape device via a predetermination prior to the write request, (Vertongen, column 7, lines 35-40 discloses that the program can support a configuration that turns compression on and also can be turned on or off based on computer system or network resources considerations such as bandwidth and CPU availability.  Thus when configured with both options, the system starts with a predetermination prior to the write request to try to compress the data.) 
compressing, as the plurality of records of the write request are successively received in real-time as a data stream and written to the virtual tape device, a first number of the plurality of records while withholding compression, as the plurality of records of the write request are successively received in real-time as the data stream and written to the virtual tape device, of a second number of the plurality of records, (Vertongen, column 7, lines 36-54 discloses compression can be turned on or off based on computer system or network resources, for example, data compression can be turned off if a network bandwidth threshold is exceeded.)
wherein the compression and withholding of compression is performed according to both the speed of data writing to the virtual tape device and the availability of one or more processor devices for the virtual tape device; (Vertongen, column 7, lines 35-40 discloses that the program can support a configuration that turns compression on and also can be turned on or off based on computer system or network resources considerations such as bandwidth and CPU availability. )
 storing the first number of records of the data corresponding to the write request interleaved with the second number of records of the data corresponding to the write request in the virtual tape device, (Vertongen, column 7, lines 36-54, particularly Vertongen, column 7, lines 40-42 that discloses compression can be turned on for one segment of a file and turned off for another segment of the file, where a segment is an example of a record).
wherein, during the writing of all of the plurality of records intended to be stored as compressed records to the virtual tape device, the data is selectively compressed for each of N records of the plurality of records during a given interval of time thereby interleaving compressed records with non-compressed records within the data corresponding to the write request, wherein N is a positive integer of a predetermined value which is increased and decreased for the given interval of time by determining whether the speed of data writing to the virtual tape device is greater than a user-specified minimally acceptable writing speed and the availability of one or more processor devices for the virtual tape device is greater than a user- specified minimally acceptable availability of the one or more processor devices;  (Vertongen, column 7, lines 35-40 as detailed above, where N is the number of units of storage that are compressed based on the available network bandwidth and/or CPU resources.)

However, Vertongen does not explicitly teach that the virtual device is a virtual tape device.      
Camble, of a similar field of endeavor, teaches a virtual tape device (Camble [0002] ‘The backup and recovery system may alternatively be a virtual tape library-based system that emulates and replaces the physical magnetic tape drive system’).
Vertongen and Camble are of a similar field of endeavor as both relate to managing compressed data at a storage device.  Thus it would have been obvious to one of ordinary skill in the art before the effectively filed data of the claimed invention to incorporate the backup to a virtual removable storage device, including its record organization and duplication processing, of Camble into the solution of Vertongen.  One would be motivated to do so in order to (Camble [0001] ‘have a backup and recovery system for purposes of restoring data.. to a prior state should the data become corrupted, be overwritten, or subject to a viral attack, etc.’.  
The reasons for obviousness for combining Camble into Vertongen for dependent claims 2-4, and 7 are the same as those presented for claim 1 above.

Vertongen teaches that a backup system may dynamically compress records based on the available resources, but it does not explicitly teach that data is later compressed in the background.  Thus, the combination of Vertongen and Camble does not explicitly teach “and compressing non-compressed data of the plurality of records intended to be stored as compressed records upon completing the writing the data to the virtual tape device when an amount of Input/Output (I/O) operations to and from the virtual tape device is below a threshold value and according to the availability of one or more processor devices for the virtual tape device,”
Delaney, of a similar field of endeavor, further teaches and compressing non-compressed data of the plurality of records intended to be stored as compressed records upon completing the writing the data to the virtual tape device when an amount of Input/Output (I/O) operations to and from the virtual tape device is below a threshold value and according to the availability of one or more processor devices for the virtual tape device. (Delaney [0009] discloses the storage controllers may switch to background processing techniques for the host write requests when computing resources are determined to be below the threshold, and compressing the non-compressed data later when resources are available.  See also Delany [0030] that discloses the amount of compression performed may be adjusted based on available computing resources (e. g., based on CPU processor utilization, memory bandwidth, drive utilization, channel utilization, I/O (input and/or output) latency, and/or I/O profile metrics.)
Vertongen, Camble, and Delaney are in a similar field of endeavor, as all relate to storing data on a virtual device in a compressed format.   Thus it would have been obvious to one of ordinary skill in the art before the effectively filed date of the claimed invention to incorporate the background compression processing as disclosed by Delaney into the solution of Vertongen, Camble, and Delaney, thereby combining prior art elements (determining if data should be compressed based on available resources, and compressing uncompressed data when resources are available) according to known methods (as detailed in Delany) to yield predictable results (compressing data when there are resources available, resulting in 
The reasons for obviousness for combining Delaney into the combination of Vertongen and Camble for dependent claims 2-4, and 7 are the same as those presented for claim 1 above.

However, the combination of Vertongen, Camble, and Delaney does not explicitly teach wherein the compressing of the non-compressed data is performed such that a capacity used by the virtual tape device subsequent to compressing the non-compressed data is equivalent to a capacity which would have been used by the virtual storage device were all the plurality of records had been compressed while initially performing the writing to the virtual tape device by performing a post-processing operation on each of the second number of the plurality of records subsequent to the compressing upon completion of the writing.  ()
Talagala, of a similar field of endeavor, further teaches wherein the compressing of the non-compressed data is performed such that a capacity used by the virtual tape device subsequent to compressing the non-compressed data is equivalent to a capacity which would have been used by the virtual storage device were all the plurality of records had been compressed while initially performing the writing to the virtual tape device by performing a post-processing operation on each of the second number of the plurality of records subsequent to the compressing upon completion of the writing.  (Talagala [0103]-[0107], and most explicitly [0106]-[0107] teaches that a file system may allocate resources necessary for an uncompressed file such as a 16 kb file, compress the file into 12kb, and use an fallocate request that identifies the unused portions of the file (e.g., the last 4 kb of the file) so they may be freed 
Vertongen, Camble, Delaney, and Talagala are all in a similar field of endeavor as all relate to storing compressed data in a file system.  Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the fallocate request that identifies and frees unused portions of the file to be compressed into the solution of Vertongen, Camble, Delaney that contains files to be compressed, thus combining prior art elements (compressing uncompressed files as a background process, and freeing up unused spaced not needed by the compressed file) according to known methods (use of a fallocate subroutine per Talagala [0106]-[0107]) to yield predictable results (free up capacity of the file that is unused/unneeded after compression.  See Talagala [0107]).
The reasons for obviousness for combining Talagala into the combination of Vertongen, Camble and Delaney for dependent claims 2-4, and 7 are the same as those presented for claim 1 above.



Regarding claim 2, the combination of Vertongen, Camble, Delaney, and Talagala teaches all of the limitations of claim 1 above.  
Camble further teaches further including adding an indicator to indicate that the data is compressed in a record header region of a corresponding record.  (Camble [0039] discloses  the header object may contain information that identifies whether compression is employed for the data object, where the data object is an example of a corresponding record).
The motivation to combine Camble into the existing combination is the same as set forth in claim 1 above.


Regarding claim 3, the combination of Vertongen, Camble, Delaney, and Talagala teaches all of the limitations of claim 1 above.  
Delaney further teaches further including: detecting the non-compressed data that is stored in one of the plurality of records of the virtual tape device; and compressing the detected non-compressed data according to both the speed of data writing to the virtual tape device and the availability of one or more processor devices for the virtual tape device.  (Delaney [0009] discloses the storage controllers may switch to background processing techniques for the host write requests when computing resources are determined to be below the threshold, and compressing the non-compressed data later when resources are available.  See also Delany [0030] that discloses the amount of compression performed may be adjusted based on available computing resources (e. g., based on CPU processor utilization, memory 
The motivation to combine Delaney into the existing combination is the same as set forth in claim 1 above.

Regarding claim 4,  the combination of Vertongen, Camble, Delaney, and Talagala teaches all of the limitations of claim 3 above.  
Talagala further teaches further including creating a hole in one of the plurality of records by compressing the detected non-compressed data and converting the virtual tape device to a sparse file. (Talagala [0103]-[0107], and most explicitly [0106]-[0107] teaches that a file system may allocate resources necessary for an uncompressed file such as a 16 kb file, compress the file into 12kb, and use an fallocate request that identifies the unused portions of the file (e.g., the last 4 kb of the file) so they may be freed and reused by other application.   Talagala [0106] discloses the fallocate request uses a deallocate flag ( e.g., FALLOC_FL_PUNCH_HOLE) to identify the last 4 kb of the file to be freed).  Thus, consistent with paragraph [0044] of the instant application,  a solution of Vertongen, Camble, and Delaney that reads in uncompressed data and writes compressed data in view of Talagala that writes compressed data using an fallocate request that frees unused portions of the file would compress the non-compressed data such that the compacity used subsequent to compresses the non-compressed data is equivalent to the capacity which would have been used if performing the compression inline. The 4kb portion of the fallocate request that identifies 
The motivation to combine Talagal into the existing combination is the same as set forth in claim 1 above.


Regarding claim 7. the combination of Vertongen, Camble, Delaney, and Talagala teaches all of the limitations of claim 1 above.  
Camble further teaches from the virtual tape device;  (Camble [0002] ‘The backup and recover system may alternatively be a virtual tape library-based system that emulates and replaces the physical magnetic tape drive system’);
The motivation to combine Camble into the existing combination is the same as set forth in claim 1 above.
Delaney further teaches further including: receiving one or more requests for reading data (Delaney [0005]  discloses Figure 2 is a process for dynamically allocating processing resources for host read requests.) 
determining whether the data is compressed and stored in records corresponding to the one or more requests for reading data;  (Delaney [0009] ‘during times of heavy load, the storage controller may perform background compression of data received in host write requests to store the data in a non-compressed format and perform compression of the data when there are resources available.’  Delaney [0039] ‘After storing the data included in the host write requests in a non-compressed format (or lower overhead compression format), the 
decompressing the compressed data in the records for the data that is determined to be compressed and stored;  (Delaney [0008] As described herein, data received from host computers may be compressed and stored in the memory of a storage server.  A storage controller of the storage server allocates computing resources to processing host read requests to decompress data requested by the host and provide the decompressed data to the hosts.’)
and sending the decompressed data to a requester.  (Delaney [0008] ‘processing host read requests.. and provide the decompressed data to the hosts’);
The motivation to combine Delaney into the existing combination is the same as set forth in claim 3 above.)

Regarding claim 8, Vertongen teaches A system, for reducing data (Vertongen [Abstract] discloses systems and method for data compression) using a plurality of compression operations (Vertongen, column 2, line 44 discloses compression algorithms, and in a computing storage environment, (Vertongen [Abstract] discloses storage units are compressed.  See Also Vertongen Fig. 1 and support paras column 4, lines 41-56 that discloses Storage 170(1) and Storage 170(2)) comprising: one or more processors (Vertongen Fig. 6 and supporting paras column 14, lines 1-2 that discloses processor 702) with executable instructions that when executed cause the system to: (Vertongen, column 15, lines 10-13 that discloses program instructions implementing the backup agent.)
The remainder of claim 8 recites limitations described in claim 1 above, and thus are rejected based on the teachings and rationale as described in claim 1 above.

Regarding claim 9, the combination of Vertongen, Camble, Delaney, and Talagala teaches all of the limitations of claim 8 above.  
The remainder of claim 9 recites limitations described in claim 2 above, and thus are rejected based on the teachings and rationale as described in claim 2 above.

Regarding claim 10, the combination of Vertongen, Camble, Delaney, and Talagala teaches all of the limitations of claim 8 above.  
The remainder of claim 10 recites limitations described in claim 3 above, and thus are rejected based on the teachings and rationale as described in claim 3 above.


Regarding claim 11, the combination of Vertongen, Camble, Delaney, and Talagala teaches all of the limitations of claim 10 above.  



Regarding claim 14, the combination of Vertongen, Camble, Delaney, and Talagala teaches all of the limitations of claim 10 above.  
The remainder of claim 14 recites limitations described in claim 7 above, and thus are rejected based on the teachings and rationale as described in claim 7 above.


 	Regarding claim 15, Vertongen teaches A computer program product (Vertongen, column 15, lines 10-22) for, by one or more processors, (Vertongen, column 15, lines 10-22 the CD for execution by processor 702) reducing data using a plurality of compression operations (Vertongen, column 2, line 44 discloses compression algorithms, and example for a plurality of compression operations) in a computing storage environment, (Vertongen, column 7, lines 55-58 discloses that a plurality of compression algorithms maybe selected by a user to recue its storage requirements.) the computer program product comprising a non-transitory computer-readable storage medium (Vertongen, column 15, lines 10-22, CD and DVD containing backup agent software) having computer-readable program code portions stored therein, (Vertongen, column 15, lines 10-22 discloses software stored on computer readable storage media) the computer-readable program code portions comprising: an executable portion (Vertongen, column 15, lines 10-22 discloses software, and example of program code portions.)


Regarding claim 16,  the combination of Vertongen, Camble, Delaney, and Talagala teaches all of the limitations of claim 15 above.  
The remainder of claim 16 recites limitations described in claim 2 above, and thus are rejected based on the teachings and rationale as described in claim 2 above.


Regarding claim 17, the combination of Vertongen, Camble, Delaney, and Talagala teaches all of the limitations of claim 15 above.  
Talagala further teaches further including an executable portion that: detects the non-compressed data that is stored in one of the plurality of records of the virtual tape device; compresses the detected non-compressed data according to both the speed of data writing to the virtual tape device and the availability of one or more processor devices for the virtual tape device; (Talagala [0103]-[0107], and most explicitly [0106]-[0107] teaches that a file system may allocate resources necessary for an uncompressed file such as a 16 kb file, compress the file into 12kb, and use an fallocate request that identifies the unused portions of the file (e.g., the last 4 kb of the file) so they may be freed and reused by other application.   Talagala [0106] discloses the fallocate request uses a deallocate flag ( e.g., FALLOC_FL_PUNCH_HOLE) to identify the last 4 kb of the file to be freed).  Thus, consistent with paragraph [0044] of the instant application,  a solution of Vertongen, Camble, and Delaney that 
and creates a hole in one of the plurality of records by compressing the detected non- compressed data and converting the virtual tape device to a sparse file.  (The 4kb portion of the fallocate request that identifies unused space is an example of the hole that is created in the process of compressing uncompressed data.)
The motivation to combine Talagala into the existing combination is the same as set forth in claim 15 above.


Regarding claim 20, the combination of Vertongen, Camble, Delaney, and Talagala teaches all of the limitations of claim 15 above.  
The remainder of claim 20 recites limitations described in claim 7 above, and thus are rejected based on the teachings and rationale as described in claim 7 above.


Response to Remarks
Examiner thanks Applicant for their claim amendments and remarks of 11/30/2021.  They have been fully considered. 

Applicant argues on page 14 ‘Applicants respectfully note that the Office contends (see Office Action, page 6) that “Sharma [0058] discloses compression may be disabled for all or some of the blocks, thus second algorithm may be to turn compression off, interleaving compressed and uncompressed blocks”.  Sharma does not disclose such a feature... Nowhere does Sharma describe that one of the algorithms is to “disable” compression, and indeed, a search of Sharma yields no hits for the words “disable”, “off”, or even “non-compress[ed].  Rather, again, Sharma uses two different compression algorithms according to their trade-offs in performance vs compression ratio’.
Examiner respectfully disagrees.  Examiner notes that Sharma [0056] discloses ‘On the other hand, if the system is under resource pressure, the system may turn off compression temporarily for all or some of the incoming blocks.’   Thus Sharma [0056] provides a context to Sharma [0058] that describes selecting from a plurality of compression algorithms to manage CPU availability as shown in figure 4 per a plurality of unspecified compression schemes may includes as one compression scheme disabling compression for some or all of the incoming blocks.   Examiner further notes that this argument is moot in light of the rejection above, that does not rely upon Sharma. 

Applicant further argues on page 15 of their remarks ‘With these factors in mind, however, Applicants have amended independent claims 1, 8, and 15 to more clearly distinguish the functionality of the present invention by reciting that the compressing and withholding of the compressing on selected numbers of records is performed on data which is intended to be 
Examiner respectfully disagrees.  Examiner notes that Vertongen, column 7, lines 35-40 discloses that the program can support a configuration that performs two compression configurations simultaneously, it (1) turns compression on,  and (2) also can be turned on or off based on computer system or network resources considerations such as bandwidth and CPU availability.  Thus when configured with both options, the system starts with a predetermination assumption prior to the write request to compress the data, and will dynamically make a decision to not compress the data if system resources such as network resources (an example of I/O resources) and/or CPU resources (an example of processor resources) are unavailable. 

Applicant further argues on page 16 of their remarks ‘claims 1, 8, and 15 have been amended....   the references together similarly fail to discloses this operation is performed in such a way so as to store the records as if they had been compressed in the first instance.  ‘
Examiner agrees.    Therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based on previously cited Vertongen  in view of Camble,  Delaney,  and newly cited Talagala (TALAGALA et al., US 2015/0242309 A1).
Newly cited  Talagala discloses in paragraphs [0103]-[0107], and most explicitly in paragraphs [0106]-[0107], that a file system may allocate resources necessary for an uncompressed file such as a 16 kb file, compress the file into 12kb, and use an fallocate request that identifies the unused portions of the file (e.g., the last 4 kb of the file) to the subroutine fallocate so the system may be freed and reused by other application.    Talagala [0106] discloses the fallocate request uses a deallocate flag ( e.g., FALLOC_FL_PUNCH_HOLE) to identify the last 4 kb of the file to be freed).  Thus, consistent with paragraph [0044] of the instant application,  a solution of Vertongen, Camble, and Delaney that reads in uncompressed data and writes compressed data in view of Talagala that writes compressed data using an fallocate request that frees unused portions of the file would compress the non-compressed data such that the compacity used subsequent to compresses the non-compressed data is equivalent to the capacity which would have been used if performing the compression inline.  It would do so after creating a 4 kb hole in the file, and then releasing the 4 kb hole using the fallocate request with a FALLOC_FL_PUNCH_HOLE parameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138